

116 HR 9030 IH: Supporting America’s Restaurant Workers Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9030IN THE HOUSE OF REPRESENTATIVESDecember 18, 2020Mr. Joyce of Ohio introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to temporarily expand the deduction for business meals provided at a restaurant.1.Short titleThis Act may be cited as the Supporting America’s Restaurant Workers Act.2.Temporary allowance of full deduction for business meals(a)In generalSection 274(n)(2) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (B), by striking the period at the end of subparagraph (C)(iv) and inserting , or, and by inserting after subparagraph (C) the following new subparagraph:(D)such expense is—(i)for food or beverages provided by a restaurant, and(ii)paid or incurred before January 1, 2022..(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act. 